Citation Nr: 0420106	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
recurrent left inguinal hernia with mesh repair.  

2.  Entitlement to service connection for anxiety and 
depression as secondary to a service-connected disability.  

3.  Entitlement to service connection for erectile 
dysfunction as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to September 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This decision will only address the issue involving an 
increased evaluation for the veteran's service-connected 
recurrent left inguinal hernia with mesh repair.  The issues 
involving service connection for anxiety and depression and 
for erectile dysfunction are addressed in the remand portion 
of the decision below and will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the February 2001 rating decision on 
appeal explained that there was no evidence showing that the 
veteran had surgery for a left inguinal hernia which required 
convalescence.  In his notice of disagreement, the veteran 
indicated that he should have been compensated for 
convalescence following surgery on August 10, 2000.  However, 
the statement of the case issued in October 2001 
characterized the issue as entitlement to an extension of 
convalescence beyond January 31, 2000.  Therefore, the Board 
finds that the issue of entitlement to a temporary total 
evaluation for a period of convalescence following surgery 
performed by VA in August 2000 should be referred to the RO 
for appropriate action.  This issue involving entitlement to 
an extension of convalescence beyond January 31, 2000 is not 
currently an issue on appeal.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The record contains no current competent medical evidence 
of a recurrence of the veteran's left inguinal hernia.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
recurrent left inguinal hernia with mesh repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 
7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected recurrent left inguinal hernia with 
mesh repair.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in February 2001, a statement of the case 
issued in October 2001, supplemental statements of the case 
issued in January 2002 and July 2002, as well as letters by 
the RO dated in January 2002 and August 2002.

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The statement of the case 
and supplemental statements of the case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decision, statement of 
the case and supplemental statements of the case advised the 
veteran of the evidence necessary to support his claim.  The 
letters by the RO also notified the veteran of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  Therefore, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute have 
been satisfied. 

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim for increase was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 and 
in August 2002 was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  In this 
case, although the VCAA notice letters that were provided to 
the veteran do not specifically contain the "fourth 
element," the Board finds the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

Essentially, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran also underwent a laparoscopy 
in August 2000 and an ultrasound in September 2001 to 
determine the presence of a left inguinal hernia.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 10 percent for his service-connected recurrent left 
inguinal hernia with mesh repair.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's recurrent left inguinal hernia with mesh repair 
has been evaluated under Diagnostic Code (DC) 7338.  Under 
this provision, a 10 percent evaluation is assigned for 
postoperative residuals of a hernia that is recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent evaluation is warranted for a small postoperative 
recurrent hernia, or an unoperated irremediable hernia which 
is not well supported by a truss or is not readily reducible.  
A 60 percent evaluation is assigned where there is a large 
postoperative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and not 
readily reducible.  See 38 C.F.R. § 4.114, DC 7338.

In this case, the veteran developed a left inguinal hernia 
while on active duty and underwent several surgical repairs 
in 1957 and 1983.  In February 1986, the Board granted a 10 
percent evaluation for the veteran's left inguinal hernia, 
postoperative status, based solely on painful and tender 
scars.  Thereafter, the veteran was hospitalized in February 
1993 for recurrence of his left inguinal hernia and underwent 
another surgical repair.  In a December 1996 rating decision, 
the RO assigned a separate 10 percent evaluation for the 
actual left inguinal hernia, in addition to the 10 percent 
evaluation in effect for the scars.  Although the RO noted 
that there had been no recurrence of the hernia since 1993, 
the veteran reported that he had worn a support of the past 
ten to twelve years, thereby warranting a 10 percent 
evaluation under DC 7338.  

The RO also granted service connection and assigned a 
noncompensable (zero percent) evaluation for residuals of a 
left ilio-inguinal nerve entrapment, status post nerve 
ablation.  In addition, a September 1993 rating decision 
granted service connection and assigned a noncompensable 
evaluation for atrophy of the left testicle.  In February 
1995, the veteran underwent a left orchiectomy with a 
herniorrhaphy.  As a result, the RO recharacterized the 
veteran's disability as atrophy of the left testicle, status-
postoperative left orchiectomy. 

The only issue before the Board at this time, however, is 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected recurrent left inguinal hernia 
with mesh repair.  The issues involving the veteran's 
service-connected scars, his residuals of a left ilio-
inguinal nerve entrapment, and his atrophy of the left 
testicle, status post left orchiectomy, are not currently 
before the Boar on appeal.  Thus, the symptoms related to 
these disabilities are not relevant to the issue on appeal.

The clinical evidence of record does not show any recurrence 
of the veteran's left inguinal hernia, as required for a 30 
percent evaluation under DC 7338.  In this regard, a January 
1999 VA treatment record noted the veteran's complaints of 
pain in the left inguinal area for the past month, which the 
veteran attributed to recurrence of his left inguinal hernia.  
Upon physical examination, however, no hernia was identified.  
A June 1999 VA examination report also found no evidence of 
any recurrence of the veteran's left inguinal hernia.  
Instead, the examiner attributed the veteran's discomfort and 
sensitivity to ilioinguinal nerve neuropathy.  A laparoscopy 
performed by VA in August 2000 found no evidence of any 
recurrent inguinal hernia.  Instead, a VA clinician indicated 
that the veteran's pain could be related to scar formation.  
Likewise, ultrasounds of the veteran's scrotum performed in 
September 2001 and June 2002 disclosed no evidence of any 
recurrence of the veteran's left inguinal hernia.  Thus, 
there is simply no evidence of any recurrence of the 
veteran's left inguinal hernia, as required for a 30 percent 
evaluation under DC 7338.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected recurrent left inguinal hernia with mesh repair.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, no evidence indicates, nor has the veteran 
alleged, that his service-connected left inguinal hernia has 
caused marked interference with employment.  Although the 
Board notes that the veteran's left inguinal hernia may 
impact his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for recurrent left 
inguinal hernia with mesh repair is denied.


REMAND

The veteran claims that he suffered from anxiety and 
depression as well as erectile dysfunction as a result of his 
service-connected disabilities involving recurrent left 
inguinal hernia with mesh repair, painful residual scars, and 
atrophy of the left testicle, status-post left orchiectomy.  
Unfortunately, the Board finds that additional development is 
required before the Board can adjudicate these issues.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  In addition, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a) (2003).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the veteran claims that he suffers from 
erectile dysfunction as a result of his service-connected 
disabilities involving recurrent left inguinal hernia with 
mesh repair, painful residual scars, and atrophy of the left 
testicle, status-post left orchiectomy.  A March 1995 VA 
outpatient treatment record noted that the veteran suffered 
from erectile dysfunction, which was possibly related to 
alcohol abuse.  However, a December 2003 VA outpatient 
treatment record included the veteran's statement that his 
erectile dysfunction began following his hernia repairs and 
the removal of his left testicle.  As a result, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether his erectile dysfunction is related to one 
of his service-connected disabilities. 

The veteran also claims that he suffers from anxiety and 
depression as a result of his inability to have sex due to 
erectile dysfunction.  Since this claim is inextricably 
intertwined with the veteran's claim for service connection 
for erectile dysfunction, the Board must defer adjudicating 
this claim until after the RO adjudicates the claim for 
service connection for erectile dysfunction.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  A VA examination to 
determine the etiology and possible date of onset of the 
veteran's anxiety and depression appears to be warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether his erectile 
dysfunction was either caused by or 
aggravated by his service-connected 
disabilities involving recurrent left 
inguinal hernia with mesh repair, painful 
residual scars, or atrophy of the left 
testicle, status-post left orchiectomy.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner for his or her review.  
Following a review of the veteran's 
claims folder, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's erectile dysfunction is: (a) 
causally or etiologically related to any 
of his service-connected disabilities 
involving recurrent left inguinal hernia 
with mesh repair, painful residual scars, 
or atrophy of the left testicle, status-
post left orchiectomy; or (b) has been 
aggravated by any of these service-
connected disabilities.  If aggravation 
is found, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his anxiety and depression.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination, and all 
necessary tests and evaluations should be 
performed. The examiner should state 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's psychiatric disorder is 
related to his military service, to his 
erectile dysfunction, or to his service-
connected disabilities involving 
recurrent left inguinal hernia with mesh 
repair, painful residual scars, and 
atrophy of the left testicle, status-post 
left orchiectomy.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The RO must then review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 if any additional 
evidence is added to the record pursuant 
to this remand.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal continues to 
be denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
obtained and the reasons for the 
decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



